DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “an interval between the first cleaning unit and the second cleaning unit is, in the vertical direction, longer than an interval between the first cleaning unit and a conveyance path” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawing appears to show that the interval between the first cleaning unit and the second cleaning unit being shorter in the vertical direction than an interval between the first cleaning unit and a conveyance path.  No clear intervals have been drawn or notated to demonstrate claim 3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “an interval between the first cleaning unit and the second cleaning unit is, in the vertical direction, longer than an interval between the first cleaning unit and a conveyance path” is unclear because the intervals being referred to are ambiguous as far as where these intervals may begin and end.  For instance, does “an interval between the first cleaning unit and the second cleaning unit…in the vertical direction” an interval that begins at the top of the first cleaning unit and ends at the bottom of the second cleaning unit or is this interval some other possible gap between these two elements such as a gap between the bottoms of the two elements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi USPG Pub. No.: 2020/0073291.
Regarding Claim 1, Takeuchi teaches an image forming apparatus (seen in figure 1) comprising: 
an image forming unit (figure 1, the units comprising photoconductive members  1YCMK and peripheral components) configured to form a toner image; 
an intermediate transfer belt (7) to which the toner image is transferred from the image forming unit at a primary transfer position (at 5 YMCK), and configured to transfer the transferred toner image to a recording material at a secondary transfer position (occurring between elements 76 and 8); 
a first cleaning unit (20) arranged downstream of the secondary transfer position and upstream of the primary transfer position in a conveyance direction of the intermediate transfer belt, and configured to clean the intermediate transfer belt (seen in figure 1), 
wherein the first cleaning unit has a first fur brush (figure 2, 22a) and a second fur brush (22b) configured to contact the belt and electrostatically collect toner, and a first container (21) configured to collect the toner collected by the first fur brush and the second fur brush (seen in figure 2); 
a second cleaning unit (30) arranged downstream of the secondary transfer position and upstream of the first cleaning unit in the conveyance direction of the intermediate transfer belt (seen in figure 1), and configured to clean the intermediate transfer belt, wherein the second cleaning unit has a third fur brush (32) configured to contact the belt and electrostatically collect the toner, and a second container (31) configured to collect the toner collected by the third fur brush; 
a conveyance unit (10) provided opposite to the first cleaning unit and the second cleaning unit at a position below the first cleaning unit and the second cleaning unit, and configured to convey the recording material which has passed through the secondary transfer position (seen in figure 1), 
wherein the first cleaning unit is arranged above the secondary transfer position (seen in figure 1 as 20 is arranged above 30), and is arranged in such a way that, in a vertical direction, a first space (see annotated figure 1 below where the first space is labeled “1”) is formed between the first cleaning unit and the conveyance unit (a space can be seen 10 and 20), and 
wherein the second cleaning unit is arranged at a position where the second cleaning unit does not overlap the first cleaning unit when viewed in the vertical direction (also seen in figure 1), and, in the conveyance direction of the recording material, a second space (see annotated figure 1 below where the second space is labeled “2”) adjacent to the first space is formed at a position located upstream of the first cleaning unit and downstream of the second cleaning unit (seen in figure 1); and 
a third space (see annotated figure 1 below where the third space is labeled “3”) from which, when a jam occurs to the conveyance unit, the first space and the second space are accessible, with the conveyance unit being attached (whether or not a jam occurs, this space is accessible as seen in figure 1).
Annotated Figure 1

    PNG
    media_image1.png
    206
    181
    media_image1.png
    Greyscale

Regarding Claim 2, Takeuchi teaches the image forming apparatus according to claim 1, wherein when viewed in a width direction of the intermediate transfer belt orthogonal to the conveyance direction of the intermediate transfer belt, the third space is formed at a position including an area where a first area defined by projecting the first cleaning unit in the vertical direction and a second area defined by projecting the second cleaning unit in a horizontal direction orthogonal to the width direction of the intermediate transfer belt overlap (seen in figures 1 and 2).
Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852